PER CURIAM.
The Board of Governors of the Kentucky State Bar Association has found respondent guilty of unprofessional conduct and has recommended that he be disbarred from the practice of law. A rule issued against respondent and he was granted until November 5, 1972, to file a response. The response was not filed within the time granted and the respondent failed to comply with the requirements of RCA 3.410 relative to the furnishing of bond.
No response having been filed when due and no bond having been furnished, pursuant to RCA 3.410, respondent is adjudged guilty of unprofessional conduct by default. The recommendation of the Board as to discipline is approved and adopted and the respondent is hereby permanently disbarred from the practice of law in this Commonwealth. All costs of this proceeding are hereby assessed to respondent.